Appeal by the People from an order of the Supreme Court, Kings County (Chambers, J.), dated March 29, 2001, which granted the defendant’s motion to dismiss the indictment on statutory speedy trial grounds.
Ordered that the order is affirmed.
The fact that this case involved a retrial following an earlier conviction does not relieve the People from compliance with the “statement of readiness” rule (see, People v Contrearas, 227 AD2d 907; People v Passero, 96 AD2d 721).
The decision and order of this Court directing a new trial (People v Blancero, 240 AD2d 754) became final after the Court of Appeals dismissed the People’s appeal (91 NY2d 912) and denied the People’s motion to reargue the denial (91 NY2d 1003). Since the People failed to reannounce their readiness for trial within the statutorily-prescribed period (see, CPL 30.30 [1] [a], [b]; [5]) that commenced when the decision and order of this Court became final, the indictment must be dismissed (see, People v Wilson, 86 NY2d 753; People v Weaver, 162 AD2d 486). Altman, J. P., Smith, Adams and Prudenti, JJ., concur.